t c memo united_states tax_court gregory charles carlo petitioner v commissioner of internal revenue respondent docket no filed date gregory charles carlo pro_se cynthia a berry for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion to dismiss for lack of prosecution pursuant to rule b all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background petitioner did not file a federal_income_tax return consequently on date respondent mailed a notice_of_deficiency for to petitioner’s last_known_address in the notice_of_deficiency respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure a sec_6651 failure-to-file addition_to_tax of dollar_figure a sec_6651 failure to pay addition_to_tax and a sec_6654 estimated_tax addition_to_tax of dollar_figure petitioner timely petitioned this court for a redetermination of the deficiency at the time of filing the petition petitioner resided in north chatham massachusetts the petition made the following contentions i would like to have a redetermination because the forms i was sent have me as single with no dependents i am married with children in i sent all my deductions tax information to my accountant i am willing to pay my share but the amount listed is more than i make in a year enclosed is a payment towards my taxes so i can begin to pay something the court’s notice setting case for trial and standing_pretrial_order were served on date and this case was calendared for trial on date in pertinent part the notice states the calendar for that session will be called pincite a m on that date and both parties are expected 1the amount of any addition_to_tax under sec_6651 shall be determined pursuant to sec_6651 b and c to be present at that time and be prepared to try the case your failure to appear may result in dismissal of the case and entry of decision against you your attention is called to the court’s requirement that if the case cannot be settled on a mutually satisfactory basis the parties before trial must agree in writing to all facts and all documents about which there should be no disagreement therefore the parties should contact each other promptly and cooperate fully so that the necessary steps can be taken to comply with this requirement your failure to cooperate may also result in dismissal of the case and entry of decision against you the standing_pretrial_order states further the parties shall begin discussions as soon as practicable for purposes of settlement and or preparation of a stipulation of facts the court may impose appropriate sanctions including dismissal for any unexcused failure to comply with this order ordered that all parties shall be prepared for trial at any time during the term of the trial session unless a specific date has been previously set by the court the instant case was referred for possible settlement to appeals officer timothy m harrigan petitioner neither attended a scheduled settlement conference nor contacted the appeals_office to reschedule in a letter dated date respondent requested information from petitioner and advised petitioner that if he failed to respond or appear at trial respondent would file a motion to dismiss which could result in the court’s holding petitioner liable for the full amount of the deficiency plus applicable additions to tax and interest receiving no response to the letter of date respondent subsequently called petitioner at the number petitioner provided and left a voice message requesting that petitioner contact respondent petitioner did not respond on date respondent mailed petitioner a branerton_letter see 61_tc_691 requesting specific documents from petitioner and a conference on date the letter again advised petitioner of the possibility of a dismissal making petitioner liable for the full deficiency plus additions and interest petitioner neither attended the scheduled conference nor contacted respondent to reschedule when the instant case was called for trial there was no appearance by or on behalf of petitioner counsel for respondent appeared and presented oral arguments in support of the instant motion to dismiss discussion the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute failure to comply with the rules of the court or any order of the court or any cause the court deems sufficient rule b the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial and does not otherwise participate in the resolution of his claim id 97_tc_113 we conclude that petitioner has failed to comply with this court’s rules and orders and has failed properly to prosecute the instant case petitioner failed to appear at trial petitioner did not participate in the stipulation process petitioner has not submitted any evidence in support of his petition neither this court nor respondent has had any contact with petitioner since the petition was filed consequently we will grant respondent’s motion to dismiss for failure to prosecute rule b requires that a petition in a deficiency action shall contain clear and concise assignments of each and every error that the taxpayer alleges the commissioner committed in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition shall contain clear and concise lettered statements of the facts upon which the taxpayer bases the assignments of error 123_tc_213 78_tc_646 this court deems the parties to concede any issue including additions to tax not raised in the pleadings rule b funk v commissioner supra pincite jarvis v commissioner supra pincite n the petition in the instant case did not contain any specific allegations regarding any of the three additions to tax or facts to support any such allegations therefore these issues are all deemed conceded by petitioner and respondent has no burden of production under sec_7491 see funk v commissioner supra 118_tc_358 accordingly respondent’s motion to dismiss for failure properly to prosecute will be granted to reflect the foregoing decision will be entered under rule
